NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



             United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                 Submitted August 10, 2011*
                                  Decided August 12, 2011

                                           Before

                           FRANK H. EASTERBROOK, Chief Judge

                           JOHN L. COFFEY, Circuit Judge

                           DANIEL A. MANION, Circuit Judge

Nos. 11‐1296 & 11‐1412

BROOKE N. TAFLINGER                                 Appeals from the United States District
    Plaintiff‐Appellee,                             Court for the Southern District of Indiana,
                                                    Indianapolis Division.
       v.
                                                    No. 1:09‐cv‐00771‐TWP‐DML
UNITED STATES SWIMMING, INC.,
and WESTFIELD WASHINGTON                            Tanya Walton Pratt,
SCHOOL CORPORATION,                                 Judge.
     Defendants‐Appellants.

                                         O R D E R

       The district court resolved all of the federal claims in this lawsuit and remanded the
remaining state‐law claims to the Indiana court in which plaintiff Brooke Taflinger
originally filed it. Defendants United States Swimming, Inc., and Westfield Washington
School Corporation appeal, arguing that the district court abused its discretion by not



       *
         We granted the appellants’ motion to waive oral argument, and the appellee has
not contested that decision or sought to have argument reinstated. Thus, the appeal is
submitted on the briefs and the record. See FED. R. APP. P. 34(a)(2)(C).
Nos. 11‐1296 & 11‐1412                                                                Page 2

maintaining supplemental jurisdiction over the state‐law claims. We vacate the district
court’s judgment and remand.

        The following facts are undisputed. Taflinger was an elite swimmer who competed
at the University of Florida and Indiana University and qualified for the Olympic trials in
2000 and 2004. As a result of a criminal investigation, she learned in 2008 that Brian
Hindson, her former swimming coach, had secretly videotaped her on at least one occasion
during the summer of 2000 as she changed clothes in a locker room at Westfield High
School, part of the Westfield Washington school district. The video of Taflinger was found
on Hindson’s laptop, but there is no evidence that he ever broadcast or disseminated it.
Hindson eventually pleaded guilty to 16 counts relating to the production, distribution, and
possession of child pornography—none relating to the footage of Taflinger, who was 18
when she was videotaped. Hindson is now serving 400 months in federal prison.

        Hindson was never employed by the Westfield Washington school district. He
rented the pool at Westfield High School during the summer of 2000 so that members of the
swimming club he founded, Central Indiana Aquatics, could train and compete in meets
there. Hindson and his club were not affiliated with or regulated by Westfield Washington,
nor did the school district supervise Hindson’s use of the pool. Taflinger swam with
Hindson’s club team that summer, but she was not a student at Westfield High School; in
fact, she had graduated earlier that year from Kokomo High School, in another school
district.

       United States Swimming, a Colorado corporation, is the national governing body for
swimming. It administers competitive swimming events for its members. Taflinger was a
member of United States Swimming but never executed any type of contract with the
organization. Hindson was never an employee or agent of United States Swimming, and the
organization did not supervise his coaching or his management of his swimming clubs.

         In June 2009, Taflinger filed this suit in Hamilton County Superior Court against
Hindson, United States Swimming, Westfield Washington, Central Indiana Aquatics,
Indiana Swimming (the state chapter of United States Swimming), and two other school
districts. She asserted generally that she suffered mental trauma, humiliation, and damage
to her reputation as a result of the videotaping, and that the other defendants had not done
enough to control Hindson. Her complaint comprised 16 claims: three under 42 U.S.C.
§ 1983, two under Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681(a), and
eleven arising under Indiana law. Westfield Washington was included as a defendant in the
federal claims; United States Swimming was not. As for the state claims, Taflinger sought to
hold both defendants liable for intentional infliction of emotional distress, negligent
infliction of emotional distress, invasion of privacy by public disclosure of private facts,
Nos. 11‐1296 & 11‐1412                                                                  Page 3

invasion of privacy by physical intrusion, and negligent supervision. To that list she added
against United States Swimming claims for breach of a duty of care based on a special
relationship, and for breach of a contractual duty to provide a safe environment. She also
brought claims against Westfield Washington for negligence and breach of a duty of care.

        Within days, the defendants removed the case to federal court. See 28 U.S.C. § 1441.
Default judgments were entered against Hindson and Central Indiana Aquatics, and
Taflinger dismissed her complaint as to Indiana Swimming and the other two school
districts, leaving as defendants only United States Swimming and Westfield Washington. In
December 2009 the district court dismissed Taflinger’s claims of intentional infliction of
emotional distress and negligent infliction of emotional distress against United States
Swimming. Taflinger afterward voluntarily dismissed the latter of these claims as against
Westfield Washington.

        In June 2010, after a year of discovery, United States Swimming and Westfield
Washington moved for summary judgment on all remaining claims. In January 2011 the
district court granted summary judgment for Westfield Washington on the federal claims
but did not reach the merits of the unresolved state claims. In addressing the federal claims
against Westfield Washington (for alleged violations of the Fourth Amendment and
Title IX), the district court reasoned that there is no evidence that Hindson was an employee
or agent of Westfield Washington, or that the school district knew or should have known
about his clandestine filming of his club’s swimmers.

        With no more federal claims left, the district court then remanded the remaining
state claims to the Hamilton County court. After citing Carnegie‐Mellon University v. Cohill,
484 U.S. 343 (1988), which directs district courts to consider “judicial economy, convenience,
fairness, and comity” when deciding whether to continue exercising jurisdiction over
unresolved state‐law claims after no more federal claims remain, the district court said that
the factors identified in that opinion weighed in favor of remand. The court did not
elaborate.

        United States Swimming and Westfield Washington filed appeals from the order
remanding the state claims, and we have consolidated the two cases. Taflinger did not
appeal the grant of summary judgment on her federal claims. The appellants contend that
the district court abused its discretion when it remanded the state claims rather than
continuing to exercise supplemental jurisdiction. See 28 U.S.C. § 1367(c); Whitely v. Moravec,
635 F.3d 308, 311 (7th Cir. 2011).

       As the district court recognized, we have said that a district court ordinarily should
relinquish jurisdiction over supplemental state‐law claims if all federal claims are dismissed
Nos. 11‐1296 & 11‐1412                                                                       Page 4

before trial. See Sharp Elecs. Corp. v. Metro. Life Ins. Co., 578 F.3d 505, 514 (7th Cir. 2009). But
the district court is not required to give up jurisdiction; that decision is within the court’s
discretion. Nightingale Home Healthcare, Inc. v. Anodyne Therapy, LLC, 589 F.3d 881, 883 (7th
Cir. 2009). Before deciding, the district court must make “a considered determination” as to
whether it should hear the state claims. See Miller v. Herman, 600 F.3d 726, 738 (7th Cir.
2010).

        As far as we can tell, that did not happen in this case. The district court cited the
Carnegie‐Mellon factors—judicial economy, convenience, fairness, and comity—but then
simply stated without analysis that those factors weighed in favor of remand. We are not
persuaded that they do, but the absence of an explanation for that assessment is enough for
us to conclude that the district court abused its discretion. See Montano v. City of Chicago, 375
F.3d 593, 601‐02 (7th Cir. 2004).

        Although generally a district court should decline to exercise supplemental
jurisdiction over state‐law claims that were not thoroughly developed in the course of
resolving the federal claims, we have recognized that the interest in judicial economy
compels a court to retain jurisdiction over state claims when substantial resources already
have been committed to deciding them, or when there is no doubt about how those claims
should be decided. See Dargis v. Sheahan, 526 F.3d 981, 990‐91 (7th Cir. 2008); Miller Aviation
v. Milwaukee Cnty. Bd. of Supervisors, 273 F.3d 722, 731 (7th Cir. 2001); Wright v. Associated
Ins. Cos. Inc., 29 F.3d 1244, 1251 (7th Cir. 1994).

        As the appellants note, the litigants and the district court have expended
considerable time and resources—19 months from removal to summary
judgment—completing discovery and developing a full record to litigate all of Taflinger’s
claims, including the state claims. See Hansen v. Bd. of Trs. of Hamilton Se. Sch. Corp., 551 F.3d
599, 608 (7th Cir. 2008) (concluding that length of time since litigation began and completion
of discovery favored district court’s decision to retain jurisdiction); Horwitz v. Bd. of Educ. of
Avoca Sch. Dist. No. 37, 260 F.3d 602, 617 (7th Cir. 2001) (same); Timm v. Mead Corp., 32 F.3d
273, 277 (7th Cir. 1994) (same). The district court, in fact, already had evaluated and
dismissed two of Taflinger’s state claims as against United States Swimming. And at this
point, as even Taflinger concedes, the appellant’s motions for summary judgment on the
state claims are ready to be decided, and remanding the claims to the state court will
prolong the resolution of those motions.

       And there is the rub, because the outcome of those motions is clear. The district court
already has concluded that there is no evidence that Hindson was an employee or agent of
Westfield Washington, or that the school district knew or should have known about his
misconduct. The same must be said about United States Swimming, against which
Nos. 11‐1296 & 11‐1412                                                                   Page 5

Taflinger’s claims are even more tenuous. Hindson rented a pool from Westfield
Washington and allowed his club members, including Taflinger, to use it. As far as this
record shows, that is the only connection between Taflinger and the appellants, and there is
no evidence of any duty, contractual or otherwise, running to her. And Taflinger, who in
this court ignores the appellants’ argument that her state claims lack merit, apparently
concedes that a decision adverse to her is inevitable. See York v. Fredrick, 947 N.E.2d 969, 976
(Ind. Ct. App. 2011) (concluding that intent to harm is an element of intentional infliction of
emotional distress); Vargas v. Shepherd, 903 N.E.2d 1026, 1031 (Ind. Ct. App. 2009)
(concluding that liability for public disclosure of private facts requires communication to
the public at large); Curry v. Whitaker, 943 N.E.2d 354, 358 (Ind. Ct. App. 2011) (concluding
that invasion of privacy by physical intrusion requires intrusion into plaintiff’s private
physical space); Griffin v. Simpson, 948 N.E.2d 354, 357 (Ind. Ct. App. 2011) (explaining that,
to prevail on negligence claim, plaintiff must establish that defendant owed a duty).

    The district court’s order remanding the state claims is VACATED, and the case is
REMANDED to the district court for further proceedings consistent with this order.